DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is recited as being dependent on claim 11 and claim 11 is recited as being dependent on claim 10.  This renders these claims indefinite because it is unclear how this claim dependency loop would be interpreted.  Most limitations of claims 10-11 lack antecedent basis.  For purpose of examination on the merits, the examiner interprets claim 10 as if it were dependent on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (EP 1,127,797 A2). Limitations directed at orientation (calling something a top or bottom, for example) in product claims are interpreted as intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structure taught by Frey is applied by rotating it 180 degrees about a vertical axis and horizontal axis so that the bottom surface is on top and the back surface is the front.
Frey teaches a carton (Fig. 1) having a removable top portion (Fig. 4), the carton comprising: a front panel 6 (Fig. 2), a rear panel 5 opposite the front panel, and first and second side panels 4 each extending between the front and rear panels; a pattern of panel lines of weakness extending about the front, rear, first side and second side panels, the pattern being configured to be ruptured to permit a top portion of the carton to be at least partially removed, the pattern including a pair of diverging lines of weakness 20a in each of the first side and second side panels, the pair of diverging lines of weakness each being closer to a top 12 of the carton adjacent the rear side panel 5 and spaced further apart as compared to adjacent the front side panel 6.  Frey does not address whether or not a greater force is required to rupture the pair of diverging lines of weaknesses in each of the first side and second side panels adjacent the rear side panel as compared to adjacent the front side panel.  Frey anticipates this limitation because where the claimed and prior art products are identical or substantially  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.   
The examiner notes that Frey teaches diverging tear lines to form a tear strip.  Rejection in view of Frey could be overcome by claiming the structure and operation of the current application shown in Fig. 8 of the disclosure with sufficient detail to be distinct from a tear strip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, and are rejected under 35 U.S.C. 103 as being unpatentable over Frey (EP 1,127,797 A2) as applied to claim 1 above, and further in view of Sato (WO 2011/024802 A1).
Regarding claim 2, Frey teaches a starter line of weakness (between 25 and 19; Fig. 1).  Frey is applied as being rotated top to down and front to back; and in this orientation Frey teaches the starter line of weakness is in the back panel, not the front panel.  Sato teaches an analogous carton having a removable top separated by a tear strip and teaches it is known to provide a tear starter line of weakness on the back panel of the carton (Figs. 1 and 5).  It would have been obvious to one of ordinary skill in the art to modify the structure of Frey to put the starter line of weakness on the other side of the container as was taught by Sato with the 
Regarding claim 3, Frey and Sato do not address whether or not the starter line of weakness is configured to require a lower force to rupture as compared to the pair of diverging lines of weakness in each of the first side and second side panels. The modified Frey anticipates this limitation because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.
Regarding claim 4, Frey is modified to have a the starter line of weakness on the other side of the container which is applied as the front panel, and each of Frey (Fig. 2) and Sato (Fig. 5) teaches the pair of lines of weakness each continue from the first and second side panels into the adjacent ends of the starter line of weakness.
Regarding claim 5, Frey teaches the pattern includes a rear panel 5 line of weakness 19.  Frey does not address whether or not the rear panel line of weakness is configured to require a lower force to rupture as compared to the pair of diverging lines of weakness in each of the first side and second side panels.  The modified Frey anticipates this limitation because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 6, Frey teaches the starter line of weakness (between 25 and 19; Fig. 2) is curved, but Frey does not teach the rear panel line of weakness 19 is linear; instead showing it as curved.  Sato teaches an analogous carton having a removable top separated by a tear strip and teaches it is known to form the line of weakness across this portion as a straight line (Fig. 1).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Frey to use a straight shape line of weakness with the motivation of design preference.  Use of the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.
Regarding claim 8, Frey teaches at least some of the pattern of panel lines of weakness is formed from perforations (0020), which are formed by a series of cuts and lands.
Regarding claim 12, Frey teaches the cuts of the pattern extend only partially into the sides of the carton (Figs. 2 and 3), less than the space between the illustrated lands (Fig. 3); so the average length of cuts in the diverging lines of weakness (as they are only partial cuts) is less than the average length of cuts in the front and back panels.
Regarding claim 13, Frey teaches the entire pattern may be formed using perforations (0020).  While Frey does not specifically teach alternating lands and perforations in the upper and lower lines, the examiner notes that in an angled and diverging patter, this would naturally occur.  Sato teaches an analogous carton having a removable top separated by a tear strip and illustrates how angled lines similarly formed result in a linear, upper line and a linear, lower line, and wherein cuts of the upper line are disposed above lands of the lower line and wherein 
Regarding claims 14-15, Frey teaches the method of opening the carton by breaking the starter line of weakness (0022) and then propagating a tear along the pair of diverging lines of weakness in each of the first side and second side panels to completely remove the top portion of the carton (Fig. 3)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frey (EP 1,127,797 A2) in view of Sato (WO 2011/024802 A1) as applied to claim 1 above, and further in view of Gibb (US 6,435,351 B1).  Modified Frey teaches the cut pattern extends across an intersection of the front and first side panels, and the pattern extends across an intersection of the rear and first side panels, but Frey does not detail the placement of any individual cuts.  Gibb teaches an analogous carton having a removable section separated using perforated lines and teaches providing long perforations 30a in the perforation patterns that specifically extend across the intersection between two panels because such longer slits make it easier to cut or open the tear line through these areas, where it is normally difficult to tear cleanly (col 2 lines 55-57).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Frey to include such cuts where the pattern extends across intersections of panels for that purpose.

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various references having related structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734